Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-3,5-6,8-16 in the reply filed on 10/31/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
At least some of the claims are rejected,
(1) on the ground of nonstatutory double patenting as being unpatentable over some claim(s) of U.S. Patents corresponding to some publications provided below. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
 (2) on the ground of nonstatutory double patenting as being unpatentable over some claim(s) of copending Applications corresponding to some publications provided below. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Considering the vast amount of other applications from the same inventors/assignee/applicant involved and broad scopes of the claimed invention, detailed double patenting rejections will not be provided for each conflicting patent/application in view of the prior art rejections provided below for all the claims.

Publication lists related to the above double patenting rejections:
((US-20220350226-A1 OR US-20220350108-A1 OR US-20220279105-A1 OR US-20220268971-A1 OR US-20220236518-A1 OR US-20220224018-A1 OR US-20220210299-A1 OR US-20220171168-A1 OR US-20220146912-A1 OR US-20220137363-A1 OR US-20220141360-A1 OR US-20220113520-A1 OR US-20220099947-A1 OR US-20220103725-A1 OR US-20220091372-A1 OR US-20220082735-A1 OR US-20220075161-A1 OR US-20220077882-A1 OR US-20220066291-A1 OR US-20220057610-A1 OR US-20220030141-A1 OR US-20220030142-A1 OR US-20210405333-A1 OR US-20210364751-A1 OR US-20210356712-A1 OR US-20210320683-A1 OR US-20210294092-A1 OR US-20210294184-A1 OR US-20210286149-A1 OR US-20210227109-A1 OR US-20210203059-A1 OR US-20210203854-A1 OR US-20210199918-A1 OR US-20210181460-A1 OR US-20210151889-A1 OR US-20210151898-A1 OR US-20210151899-A1 OR US-20210063703-A1 OR US-20210063686-A1 OR US-20210063704-A1 OR US-20210063688-A1 OR US-20210063687-A1 OR US-20210044028-A1 OR US-20200401014-A1 OR US-20200218082-A1 OR US-20200112296-A1 OR US-20200041773-A1 OR US-20190346749-A1 OR US-20190289214-A1 OR US-20180231793-A1 OR US-20180102811-A1 OR US-20180035031-A1 OR US-20170040265-A1 OR US-20170033440-A1 OR US-20160277062-A1 OR US-20160233583-A1 OR US-20160197629-A1 OR US-20160182827-A1 OR US-20150193042-A1 OR US-20150186722-A1 OR US-20150177871-A1 OR US-20140063324-A1 OR US-20140015769-A1 OR US-20140009089-A1 OR US-20130321567-A1 OR US-20130235387-A1 OR US-20130033597-A1 OR US-20120154923-A1 OR US-20120038220-A1 OR US-20120013886-A1 OR US-20110308159-A1 OR US-20100283820-A1 OR US-20100045647-A1 OR US-20090251120-A1 OR US-20090101923-A1 OR US-20090058467-A1 OR US-20090026478-A1 OR US-20090002640-A1 OR US-20080237622-A1 OR US-20080218699-A1 OR US-20080218700-A1 OR US-20080137374-A1 OR US-20080055566-A1 OR US-20080055693-A1 OR US-20080055710-A1 OR US-20080042151-A1 OR US-20080037929-A1 OR US-20080024528-A1 OR US-20070247727-A1 OR US-20070101384-A1 OR US-20070087235-A1 OR US-20070075325-A1 OR US-20070070310-A1 OR US-20070019277-A1 OR US-20060274631-A1 OR US-20060126069-A1 OR US-20060126180-A1 OR US-20060077526-A1 OR US-20060077532-A1 OR US-20060077517-A1 OR US-20060072183-A1 OR US-20050263683-A1 OR US-20020089679-A1 OR US-20020080287-A1).did. AND PGPB.dbnm.) OR ((US-11280983-B2 OR US-11195790-B2 OR US-10979652-B1 OR US-10812697-B2 OR US-10396037-B2 OR US-10204728-B2 OR US-10014588-B2 OR US-9001085-B2 OR US-7857433-B2 OR US-7832877-B2 OR US-7562986-B2 OR US-7560746-B2 OR US-7495814-B2 OR US-7360928-B2 OR US-7327508-B2 OR US-7248408-B2 OR US-7227594-B2 OR US-7213921-B2 OR US-7209290-B2 OR US-7173751-B2 OR US-7133184-B2 OR US-7099064-B2 OR US-6478428-B1).did. AND USPT.dbnm.)
 
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-6,10-12,14-15 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Zhang (US 20210318522). 

    PNG
    media_image1.png
    606
    511
    media_image1.png
    Greyscale

Regarding claim 1, Zhang teaches (Fig. 1, Table 1) A camera module comprising:
a first optical path conversion unit (L1), configured to reflect or refract light incident along a first optical axis in a direction of a second optical axis that intersects the first optical axis;
a second optical path conversion unit (L2), configured to reflect or refract light incident along the second optical axis in a direction of a third optical axis that respectively intersects the first optical axis and the second optical axis; and
an optical imaging system (E1-E5) disposed between the first optical path conversion unit and the second optical path conversion unit.

Regarding claim 2, Zhang further teaches The camera module of claim 1, wherein the optical imaging system satisfies a conditional expression, 0.5<BFL/f (5.9/7.02),
where BFL is a distance from an image-side surface of a lens closest to an imaging plane in the optical imaging system to the imaging plane, and f is a focal length of the optical imaging system.

Regarding claim 3, Zhang further teaches The camera module of claim 1, wherein the optical imaging system comprises a first lens, a second lens, and a third lens sequentially disposed from an object side to an imaging side (E1-E3).

Regarding claim 5, Zhang further teaches The camera module of claim 3, wherein the optical imaging system comprises a fourth lens and a fifth lens having refractive power (E4-E5).

Regarding claim 6, Zhang further teaches The camera module of claim 1, wherein the optical imaging system comprises a first lens, a second lens, a third lens, and a fourth lens sequentially disposed from an object side to an imaging side (E1-E4).

Regarding claim 10, Zhang teaches (Fig. 1, Table 1) A camera module comprising:
a first optical path conversion unit and a second optical path conversion unit, each configured to change an optical path; and
an optical imaging system disposed between the first optical path conversion unit and the second optical path conversion unit, the optical imaging system including one or more lens groups,
wherein the optical imaging system satisfies a conditional expression, 4.0<BFL/ImgHT (5.9/1.31),
where BFL is a distance from an image-side surface of a lens disposed closest to an imaging plane to the imaging plane, and ImgHT is a height of the imaging plane.

Regarding claim 11, Zhang further teaches The camera module of claim 10, wherein the one or more lens groups comprise a first lens, a second lens, and a third lens sequentially disposed from an object side to an imaging side (E1-E3).

Regarding claim 12, Zhang further teaches The camera module of claim 11, wherein the first lens has positive refractive power (Fig. 1).

Regarding claim 14, Zhang further teaches The camera module of claim 11, wherein the one or more lens groups comprise a fourth lens having refractive power (E4).

Regarding claim 15, Zhang further teaches The camera module of claim 14, wherein the one or more lens groups comprise a fifth lens having refractive power (E5).

Claim(s) 1,8,10-11,13,16 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Hua (US 20220214527). 

    PNG
    media_image2.png
    436
    785
    media_image2.png
    Greyscale

Regarding claim 1, Hua teaches (Figs. 17-20, Table 12) A camera module comprising:
a first optical path conversion unit (P1), configured to reflect or refract light incident along a first optical axis in a direction of a second optical axis that intersects the first optical axis;
a second optical path conversion unit (P2), configured to reflect or refract light incident along the second optical axis in a direction of a third optical axis that respectively intersects the first optical axis and the second optical axis; and
an optical imaging system (L1-L3) disposed between the first optical path conversion unit and the second optical path conversion unit.

Regarding claim 8, Hua further teaches The camera module of claim 1, wherein a focal length (f) of the optical imaging system is equal to or greater than 19 mm (40).

Regarding claim 10, Hua teaches (Fig. 17-20, Table 12) A camera module comprising:
a first optical path conversion unit and a second optical path conversion unit, each configured to change an optical path; and
an optical imaging system disposed between the first optical path conversion unit and the second optical path conversion unit, the optical imaging system including one or more lens groups,
wherein the optical imaging system satisfies a conditional expression, 4.0<BFL/ImgHT (Fig. 18),
where BFL is a distance from an image-side surface of a lens disposed closest to an imaging plane to the imaging plane, and ImgHT is a height of the imaging plane.

Regarding claim 11, Hua further teaches The camera module of claim 10, wherein the one or more lens groups comprise a first lens, a second lens, and a third lens sequentially disposed from an object side to an imaging side (L1-L3).

Regarding claim 13, Hua further teaches The camera module of claim 11, wherein the third lens has a shape of which an object-side surface is convex and of which an image-side surface is concave (Table 12).

Regarding claim 16, Hua further teaches The camera module of claim 10, wherein the BFL is equal to or greater than 15 mm (>22).

Claim(s) 1,9 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Chang (US 20200096745, of record). 

    PNG
    media_image3.png
    365
    648
    media_image3.png
    Greyscale

Regarding claim 1, Chang teaches (Fig. 3C, Table 5) A camera module comprising:
a first optical path conversion unit (10), configured to reflect or refract light incident along a first optical axis in a direction of a second optical axis that intersects the first optical axis;
a second optical path conversion unit (41), configured to reflect or refract light incident along the second optical axis in a direction of a third optical axis that respectively intersects the first optical axis and the second optical axis; and
an optical imaging system (L31-L35) disposed between the first optical path conversion unit and the second optical path conversion unit.

Regarding claim 9, Chang further teaches (Table 5) The camera module of claim 1, wherein a distance from a first intersection point of the first optical axis and the second optical axis to a second intersection point of the second optical axis and the third optical axis is greater than a focal length (f) of the optical imaging system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234